Case 1:20-cr-00055-TFH Document 5 Filed 02/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. : Case No. 20-MJ-35 (GMBH)
JACOB KYLE JORDAN,

Defendant.

NOTICE OF SUBSTITUTION OF COUNSEL
The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby gives notice that Assistant United States Attorney James B.
Nelson has been substituted as counsel for the United States in the above-captioned matter.

Respectfully submitted,

      

.

TIMOTHY J. SHEA

  

By: i
JAMES B. NELSON
D.C. Bar No. 1613700
Assistant United States Attorney
Violent Crime & Narcotics Trafficking Section
555 4th Street, N.W.
Washington, D.C. 20530
(202) 252-6986
james.nelson@usdoj.gov

 

 
Case 1:20-cr-00055-TFH Document 5 Filed 02/27/20 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on February 27, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to

counsel of record.

By: Ce
JAMES B. NELSON
D.C. Bar No. 1613700
Assistant United States Attorney
Violent Crime & Narcotics Trafficking Section
555 4th Street, N.W.
Washington, D.C. 20530
(202) 252-6986
james.nelson@usdoj.gov

 

 
